         Case 7:19-cv-06263-KMK-LMS Document 28 Filed 03/30/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------- x
VALERIA LOPEZ                      :
                                   :
                       Plaintiff,  :                     Docket No. 7:19-cv-06263
                                   :
     vs.                           :
                                   :                             STIPULATION AND
WHITE PLAINS HOSPITAL, as well as  :                        PROPOSED PROTECTIVE ORDER
DEAN AKBAR, CINDY GANUNG,          :
DIANE WOOLLEY, and                 :
DANIEL KEARNEY, Individually,      :
                                   :
                       Defendants. :
                                   :
------------------------------- x

       WHEREAS, the parties having agreed to the following terms of confidentiality, and the Court
having found that good cause exists for the issuance of an appropriately tailored confidentiality order
pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

      ORDERED that the following restrictions and procedures shall apply to the information and
documents exchanged by the parties in connection with the pre-trial phase of this action:

         1.       Counsel for any party may designate any document or information, in whole or in part, as
confidential if counsel determines, in good faith, that such designation is necessary to protect the interests
of the client in information that is personal, proprietary, a trade secret or otherwise non-public information.
Information and documents designated by a party as confidential will be stamped “CONFIDENTIAL.”

       2.     The Confidential Information disclosed will be held and used by the person receiving
such information solely for use in connection with this action.

        3.       In the event a party challenges another party’s designation of confidentiality, counsel shall
make a good faith effort to resolve the dispute, and in the absence of a resolution, the challenging party
may seek resolution by the Court. Nothing in this Protective Order constitutes an admission by any party
that Confidential Information disclosed in this case is relevant or admissible. Each party reserves the right
to object to the use or admissibility of the Confidential Information.

        4.      The parties should meet and confer if any production requires a designation of “For
Attorneys’ or Experts’ Eyes Only.” All other documents designated as “CONFIDENTIAL” shall not be
disclosed to any person, except:

                a)      The requesting party and counsel, including in-house counsel;




5664814v.3
         Case 7:19-cv-06263-KMK-LMS Document 28 Filed 03/30/20 Page 2 of 4



                b)      Employees of such counsel assigned to and necessary to assist in the litigation;

                c)      Consultants or experts assisting in the prosecution or defense of the matter, to
                        the extent deemed necessary by counsel; and

                d)      The Court (including the mediator, or other person having access to any
                        Confidential Information by virtue of his or her position with the Court).

        5.      Before disclosing or displaying the Confidential Information to any person, counsel must:

                a)      Inform the person of the confidential nature of the information or documents;

                b)      Inform the person that this Court has enjoined the use of the information or
                        documents by him/her for any purpose other than this litigation and has enjoined
                        the disclosure of the information or documents to any other person; and

                c)      Require each such person to sign an agreement to be bound by this Order in
                        the form attached as Exhibit A.

        6.     The disclosure of a document or information without designating it as “Confidential”
shall not constitute a waiver of the right to designate such document or information as Confidential
Information. If so designated, the document or information shall thenceforth be treated as
Confidential Information subject to all the terms of this Stipulation and Order.

       7.      If a party inadvertently discloses Confidential Information, the party should immediately
inform the other parties and take steps necessary to remediate the inadvertent disclosure.

         8.      Any Personally Identifying Information (“PII”) (e.g., social security numbers, financial
account numbers, passwords, and information that may be used for identity theft) exchanged in discovery
shall be maintained by the receiving party in a manner that is secure and confidential and shared only with
authorized individuals in a secure manner. The producing party may specify the minimal level of
protection expected in the storage and transfer of its information. In the event the party who received PII
experiences a data breach, it shall immediately notify the producing party of same and cooperate with the
producing party to address and remedy the breach. Nothing herein shall preclude the producing party from
asserting legal claims or constitute a waiver of legal rights and defenses in the event of litigation arising
out of the receiving party’s failure to appropriately protect PII from unauthorized disclosure.

        9.     Notwithstanding the designation of information as “Confidential” in discovery, there is no
presumption that such information shall be filed with the Court under seal. The parties shall follow the
Court’s procedures for requests for filing under seal.

        10.     At the conclusion of litigation, Confidential Information and any copies thereof shall be
promptly (and in no event later than 30 days after entry of final judgment no longer subject to further
appeal) returned to the producing party or certified as destroyed, except that the parties’ counsel shall be
permitted to retain their working files on the condition that those files will remain protected.



                                                     2
5664814v.3
         Case 7:19-cv-06263-KMK-LMS Document 28 Filed 03/30/20 Page 3 of 4



       11.      Nothing herein shall preclude the parties from disclosing material designated to be
Confidential Information if otherwise required by law or pursuant to a valid subpoena.

SO STIPULATED AND AGREED

Dated: March 24, 2020

 PHILLIPS & ASSOCIATES,                              GARFUNKEL WILD, P.C.
 ATTORNEYS AT LAW, PLLC                              Attorneys for Defendants
 Attorneys for Plaintiff                             111 Great Neck Road, Suite 600
 45 Broadway, Suite 620                              Great Neck, New York 11201
 New York, New York 10006



 /s/ Alfredo J. Pelicci                              s/ Samantha N. Tomey
 Parisis G. Filippatos, Esq.                         Andrew L. Zwerling, Esq.
 Alfredo J. Pelicci, Esq.                            Marianne Monroy, Esq.
                                                     Samantha N. Tomey, Esq.



                                                    SO ORDERED.

Dated: New York, New York

        __________________
         4/2/2020
                                                    Lisa Margaret Smith
                                                    United States Magistrate Judge




                                                3
5664814v.3
       Case 7:19-cv-06263-KMK-LMS Document 28 Filed 03/30/20 Page 4 of 4



                                             Exhibit A

                                            Agreement

       I have been informed by counsel that certain documents or information to be disclosed to me
in connection with the matter entitled have been designated as confidential. I have been informed that
any such documents or information labeled “CONFIDENTIAL” are confidential by Order of the
Court.

         I hereby agree that I will not disclose any information contained in such documents to any
other person. I further agree not to use any such information for any purpose other than this
litigation.

DATED:



Signed in the presence of:



(Attorney)




5664814v.3
